[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
REPORT OF STATE ATTORNEY TRIAL REFEREE
The undersigned State Attorney Trial Referee hereby CT Page 917 submits his report, consisting of the following findings of fact and conclusions of law. A Memorandum of Decision accompanies this report.
FINDINGS OF FACT
1. The defendants Joel Parfet and Lottie Parfet are the parents of Cassie Parfet, a minor child, born May 24, 1986.
2. Cassie Parfet, while a minor, was a patient at the plaintiff hospital from June 9 to June 17, 1986.
3. While a patient at plaintiff hospital, Cassie Parfet received certain medical services and hospitalization.
4. As a result of said medical services and hospitalization the defendants Joel Parfet and Lottie Parfet owed the plaintiff hospital the sum of $6,997.22.
5. Thereafter the defendants' commercial insurance paid to the plaintiff hospital the sum of $5,771.35 on account, leaving a balance due to the plaintiff in the amount of $1,225.87.
6. The plaintiff has made demand for payment.
7. The defendants have refused and or neglected to make payment.
8. The defendants' outstanding balance due and owing to the plaintiff is $1,225.87.
9. The defendant Joel Parfet is in the U.S. Naval Service.
10. Attorney Jeffrey McNamara was appointed to represent the defendant Joel Parfet.
11. Because the plaintiff is a constituent agency of the State of Connecticut, the bond referred to in Practice Book 353 is inappropriate.
12. The defendant Lottie Parfet is not in the military or naval service.
13. The defendant Lottie Parfet has been defaulted for her failure to appear.
14. The Summons and Complaint were duly served on the CT Page 918 defendants as appears by the return of service endorsed thereon.
CONCLUSIONS OF LAW
15. The plaintiff has sustained damages to the amount of $1,225.87.
16. The issues are found for the plaintiff.
17. The undersigned Referee recommends judgment that the plaintiff recover of the defendant the sum of $1,225.87 damages and costs taxed at $ ______.
Dated at New London, Connecticut, this 21st day of August, 1990.
Respectfully Submitted, THOMAS B. WILSON State Attorney Trial Referee